DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-9, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 20180183018 A1, cited in Office Action filed on September 24, 2021), in view of Oda et al. (US 20150086867 A1, cited in Office Action filed on September 24, 2021). 
Regarding claim 1, Maeda discloses a secondary battery (100), comprising: 
a case (11, container body); 
an electrode assembly (annotated Fig. 2 visually highlights with a long dash lined box, provided below), accommodated in the case (11, annotated Fig. 2 shows 11 accommodating electrode assembly) and comprising a main body (annotated Fig. 2 visually highlighted with a dark solid lined box) and a tab (annotated Fig. 2 visually highlighted with a dotted lined box) connected to the main body (annotated Fig. 2 shows connection between dark solid lined box and dark dotted lined box); 
a cap plate (lid body 12), coupled to (see [0041] regarding fixed to) the case (11); 
an electrode terminal (portions above the large dotted line visually highlighted in annotated Fig. 5A), located on (see annotated Fig. 5A) an outer side (12a, outer surface) of the cap plate (12). 
Maeda does not teach an electrode terminal comprising of first metal layer and a second metal layer. 

Maeda and Oda are analogous in the field of secondary batteries. It would have been obvious to one skilled in the art before the effective filing date to modify the electrode terminal of Maeda with electrode terminal comprising of metal layers of Oda in order to improve the mass productivity of the electrode terminal ([0006]). 
Modified Maeda, wherein layer 41 is annotated by dividing horizontally in half providing two metal layers as in first metal layer and second metal layer of Oda (see the largest solid lined box of annotated Fig. 5A). 
Modified Maeda further discloses the second metal layer (the top portions of the visually highlighted largest solid lined box labelled with a dotted line arrow of annotated Fig. 5A) is located (positioned on) on a side (see annotated Fig. 5A) of the first metal layer (the bottom portions of the visually highlighted largest solid lined box labelled with a dotted line arrow of annotated Fig. 5A) away (see annotated Fig. 5A) from the cap plate (12), 
and the first metal layer (the bottom portions of the visually highlighted largest solid lined box labelled with a dotted line arrow of annotated Fig. 5A) and the second metal layer (the top portions of the visually highlighted largest solid lined box labelled with a dotted line arrow of annotated Fig. 5A) are made of different materials (see [0074] of Oda regarding different metal materials), 
and wherein the electrode terminal (portions above the large dotted line visually highlighted in annotated Fig. 5A) is provided (formed) with a stepped hole (41ac, visually highlighted in annotated Fig. 5A with the two solid lined boxes together they form an “L” shape inside the largest solid lined box, see [0060] regarding groove), 

and a current collecting member (44+43), connected between (see annotated Fig. 2) the tab (visually highlighted with a dotted lined box in annotated Fig. 2) and the electrode terminal (portions above the large dotted line visually highlighted in annotated Fig. 5A), 
wherein the current collecting member (44+43) comprises an extending portion (top portion of 44c, shaft portion, above the thick dotted line) extending (projecting) toward the electrode terminal (portions above the large dotted line visually highlighted in annotated Fig. 5A) 
and protruding into (passing through) the first hole segment (41aa), and directly connected (see Fig. 5A) to the first metal layer (the bottom portions of the visually highlighted largest solid lined box labelled with a dotted line arrow of annotated Fig. 5A), 
and the first metal layer (the bottom portions of the visually highlighted largest solid lined box labelled with a dotted line arrow of annotated Fig. 5A) is made of copper [0046] and the current collecting member (44+43) is made of aluminum ([0051, 0046] . 
Maeda does not teach the current collecting member is made of copper. 
Oda teaches the current collecting member is made of copper (see [0033] state either metal layer is the same as the “current collector” = current collecting member of Maeda and [0083] states Cu 
Modified Maeda, wherein the second hole segment (41ab) has a diameter larger than (see annotated Fig. 5A) that of the first hole segment (41aa), and the extending portion (top portion of 44c above the thick dotted line) is swage joined (see [0054]) to the first metal layer (the bottom portions of the visually highlighted largest solid lined box labelled with a dotted line arrow of annotated Fig. 5A), 
wherein the current collecting member (44+43) further comprises: 
a connecting portion (44b) located on an inner side (bottom side, see annotated Fig. 5A) of the cap plate (12) and directly connected to the tab (annotated Fig. 2, 12 directly connected to dotted lined box);
a projection (43) connected between the extending portion (top portion of 44c above the thick dotted line of annotated Fig. 5A) and the connecting portion (44b; 43 connected between top portion of 44c above the thick dotted line of annotated Fig. 5A and 44b); and 
a support portion (bottom portion of 44c below the thick dotted line) connected to the extending portion (annotated Fig. 5A shows bottom portion of 44c below the thick dotted line connected to top portion of 44c above the thick dotted line), 
wherein a recess (labelled with dash lined arrow in annotated Fig. 5A) is formed on a side of the projection (43) away from the electrode terminal (portions above the large dotted line visually highlighted in annotated Fig. 5A) by forming the projection (43); the projection (43) is provided with a through hole (43b) and the extending portion (top portion of 44c above the thick dotted line) passes through (see [0063] regarding shaft portion) the through hole (43b); the support portion (bottom portion of 44c below the thick dotted line) is received (see annotated Fig. 5A) in the recess (labelled with dash lined arrow in annotated Fig. 5A) and fixes (connect) the connecting portion (44b); and 

Maeda does not teach the extending portion is welded to the first metal layer. 
Oda teaches the secondary battery (1, Li ion battery), wherein the extending portion (52(5) see Fig. 6) is welded to the first metal layer (81). 
Maeda and Oda are analogous in the field of secondary batteries. It would have been obvious to one skilled in the art before the effective filling date to modify the connection by swage joining of Maeda with the welding of Oda in order to reduce the time of mass production of electrode terminal (see [0006]).

    PNG
    media_image1.png
    771
    634
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    573
    917
    media_image2.png
    Greyscale

claim 2, modified Maeda discloses all the claim limitations from claim 1, and Maeda further discloses the secondary battery (100), wherein, both of the first metal layer (the bottom portions of the visually highlighted largest solid lined box labelled with a dotted line arrow of annotated Fig. 5A) and the current collecting portion (44) are made of copper (see [0033] of Oda regarding metal materials and [0083] of Oda regarding Cu), and the second metal layer (the top portions of the visually highlighted largest solid lined box labelled with a dotted line arrow of annotated Fig. 5A) is made of aluminum (see [0074] of Oda regarding Al layer).  
Regarding claim 3, modified Maeda discloses all the claim limitations from claim 1, and modified Maeda further discloses the secondary battery (100), wherein, both of the first metal layer (the bottom portions of the visually highlighted largest solid lined box labelled with a dotted line arrow of annotated Fig. 5A) and the current collecting portion (44) are made of  copper (see rejection of claim 1), and the second metal layer (the top portions of the visually highlighted largest solid lined box labelled with a dotted line arrow of annotated Fig. 5A) is made of aluminum ([0074] of Oda regarding Al layer). Maeda does not teach the first metal layer and the current collecting member are made of aluminum, and the second metal layer is made of copper.  Oda teaches Al and Cu can be used interchangeably [0074], therefore it would have been obvious to one having ordinary skill in the art to exchange the Al for Cu and vice versa, as it is merely the selection of functionally equivalent metals recognized in the art.
Regarding claim 5, modified Maeda discloses all the claim limitations from claim 1, and modified Maeda further discloses the secondary battery (100), wherein the second hole segment (41ab) includes a sink portion (41b, groove) disposed in the first metal layer (the bottom portions of the visually highlighted largest solid lined box labelled with a dotted line arrow of annotated Fig. 5A), and a top surface (44ca, see annotated Fig. 5A) of the extending portion (top portion of 44c above the thick dotted line of Fig. 5A) is flush (level) with a bottom surface (see annotated Fig. 5A) of the sink portion (41b).  
claim 6, modified Maeda discloses all the claim limitations from claim 1, and Maeda further discloses the secondary battery (100) wherein an annular shaped connecting member (45, see [0055] regarding sealing member) is formed between the extending portion (top portion of 44c above the thick dotted line) and the first metal layer (the bottom portions of the visually highlighted largest solid lined box labelled with a dotted line arrow of annotated Fig. 5A) in a sealed manner (see [0055] regarding sealing member). Maeda does not teach annular welding seam is formed between the extending portion (top portion of 44c above the thick dotted line) and the first metal layer (the bottom portions of the visually highlighted largest solid lined box labelled with a dotted line arrow of annotated Fig. 5A). Oda teaches the secondary battery (1), wherein an annular welding seam (bonding surfaces A, Fig. 6) is formed between the extending portion (52(5) see Fig. 6) and the first metal layer (81) in a sealed (bonded) manner. Maeda and Oda are analogous in the field of secondary batteries. It would have been obvious to one skilled in the art before the effective filling date to modify the connection of the extending portion with the annular welding of Oda in order to improve the mass productivity of the electrode terminal (see [0006]).
Regarding claim 7, modified Maeda discloses all the claim limitations from claim 5, and Maeda further discloses the secondary battery (100), wherein an annular shaped connecting member (45, see [0055] regarding sealing member) is formed between the extending portion (top portion of 44c above the thick dotted line) and the first metal layer (the bottom portions of the visually highlighted largest solid lined box labelled with a dotted line arrow of annotated Fig. 5A) in a sealed manner (see [0055] regarding sealing member). Maeda does not teach annular welding seam is formed between the extending portion (top portion of 44c above the thick dotted line) and the first metal layer (the bottom portions of the visually highlighted largest solid lined box labelled with a dotted line arrow of annotated Fig. 5A). Oda teaches the secondary battery (1), wherein an annular welding seam (bonding surfaces A, Fig. 6) is formed between the extending portion (52(5) see Fig. 6) and the first metal layer (81) in a 
Regarding claim 8, modified Maeda discloses all the claim limitations from claim 1, and Maeda in view of Oda teaches the secondary battery (1), wherein a composite (intermetallic) connection interface (82a, see Fig. 6 of Oda) is formed between the first metal layer (81) and second metal layer (80), and the secondary battery (1) further comprises a connecting member (laser welding [0080]) abutting (touching) against the second metal layer (80) and forming a contact interface (bonding surface B, see Fig. 6) together with the second metal layer (80), wherein the contact interface (bonding surface B, see Fig. 6) is located above (upper surface side [0080]) the composite (intermetallic) connection interface (82a, see Fig. 6).
Regarding claim 9, modified Maeda discloses all the claim limitations from claim 1, and Maeda further discloses the secondary battery (100), wherein the connecting portion (44b) is formed in a sheet-like shape (see annotated Fig. 2) and is made of the same material (see [0051] regarding similar metal material) as the tab (see [0046] regarding electrode plate, visually highlighted with a dotted lined box in annotated Fig. 2). 
Regarding claim 16, modified Maeda discloses all the claim limitations from claim 2, and modified Maeda further discloses the secondary battery (100), wherein the second hole segment (41ab) includes a sink portion (41b, groove) disposed in the first metal layer (the bottom portions of the visually highlighted largest solid lined box labelled with a dotted line arrow of annotated Fig. 5A), and a top surface (44ca, see annotated Fig. 5A) of the extending portion (top portion of 44c above the thick dotted line of annotated Fig. 5A) is flush with a bottom surface (see annotated Fig. 5A) of the sink portion (41b).  
claim 17, modified Maeda discloses all the claim limitations from claim 1, and Maeda further discloses a battery module (energy storage unit [0115]), comprising: a plurality ([0115]) of secondary batteries (100). 
Regarding claim 18, modified Maeda discloses all the claim limitations from claim 17, and Maeda further discloses a vehicle ([0115]), comprising a battery pack (energy storage apparatus [0115]), wherein the battery pack (energy storage apparatus [0115]) comprises a plurality of battery modules (energy storage unit [0115]).
Response to Arguments
Applicant's arguments filed December 07, 2021 have been fully considered but they are not persuasive because Maeda in view of Oda still applies to the claims, as indicated by the broadest reasonable interpretation set forth above.
	The Applicant’s argues that “the projection of the present application is part of the current collecting member”, therefore the Applicant disagrees with the broadest reasonable interpretation of the lower insulating member 43 of Maeda corresponding to the projection of the present application. 
	Using the broadest reasonable interpretation set forth above, it would have been obvious by someone ordinarily skilled in the art to use a current collecting member of Maeda comprising of reference numbers 44 and 43 together, in order to provide electrical insulation. Therefore, the projection (43) is part of the current collecting member (44+43), a recess (labelled with dash lined arrow in annotated Fig. 5A) is formed on a side of the projection (43), and the support portion (bottom portion of 44c below the thick dotted line) is received in the recess (labelled with dash lined arrow in annotated Fig. 5A).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728                                                                                                                                                                                                        

/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721